HARRIS, Judge.
While William Larry Lynch was serving three probationary sentences, he committed a new offense. His probation sentences were vacated and he was sentenced to five years’ incarceration concurrent on each case. Because of multiple violations of these probation sentences, the sentences on these cases were appropriate.
However, on the new offense, scored on a new scoresheet showing a maximum sentence of 32.25 months, Lynch was also sentenced to five years incarceration without written reasons justifying the departure. We reverse the sentence on the 1994 conviction and remand for resentencing within the appropriate range. See Heath v. State, 656 So.2d 527 (Fla. 1st DCA 1995); Allen v. State, 20 Fla.L.Weekly D1653, — So.2d — [1995 WL 421872] (Fla. 3d DCA July 19, 1995).
REVERSED for resentencing.
PETERSON, C.J., and W. SHARP, J., concur.